Citation Nr: 1805744	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  10-24 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1.  Entitlement to a compensable rating for a skin disability.

2.  Entitlement to an increased rating in excess of 20 percent for right leg radiculopathy.

3.  Entitlement to service connection for pain of the mouth/tooth.

4.  Entitlement to service connection for a right leg disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1985 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an May 2009 and July 2015 rating decisions of the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

On November 28, 2017, prior to the promulgation of a decision in the appeals, the Board received written notification from the Veteran, through his authorized representative, that a withdrawal of his appeals for entitlement to a compensable rating for a skin disability, entitlement to an increased rating in excess of 20 percent for right leg radiculopathy, entitlement to service connection for pain of the mouth/tooth, and entitlement to service connection for a right leg disability
was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals with respect to the issues of entitlement to a compensable rating for a skin disability, entitlement to an increased rating in excess of 20 percent for right leg radiculopathy, entitlement to service connection for pain of the mouth/tooth, and entitlement to service connection for a right leg disability by the Veteran (or his authorized representative) have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

	

REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the Veteran or by his authorized representative. 
38 C.F.R. § 20.204 . In the present case, the Veteran, through his authorized representative, has withdrawn his appeals for entitlement to a compensable rating for a skin disability, entitlement to an increased rating in excess of 20 percent for right leg radiculopathy, entitlement to service connection for pain of the mouth/tooth, and entitlement to service connection for a right leg disability, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeals of these issues are therefore dismissed.

ORDER

Entitlement to a compensable rating for a skin disability is dismissed. 

Entitlement to an increased rating in excess of 20 percent for right leg radiculopathy is dismissed. 

Entitlement to service connection for pain of the mouth/tooth is dismissed. 

Entitlement to service connection for a right leg disability is dismissed.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


